Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al., US 8,407,606 B1 (hereinafter “Davidson”) in view of Whytock et al., US 2009/0327886 A1 (hereinafter “Whytock”).
1, Davidson discloses an information processing apparatus (see at least FIGS. 1A and 1B and described at least at col. 4, lines 1-20 describing touch display device 100) comprising: 
a memory (see at least col. 37 and 49-63 describing various forms of memory devices used), and 
a processor coupled to the memory (see at least col. 37 and lines 49-63 describing processors and their coupling to memory) and configured to: 
determine, among a plurality of objects which are arranged over a screen (see at least FIGS. 13A-13C wherein objects are placed on a screen 1302-1308 and described at col. 32, lines 14-29), whether a first object and a second object operated after the first object are continuously operated (see at least FIGS. 13A-13C illustrating movement of the finger 1312 starting with 1302 – a first object, moving to 1304 a second object after the first object, and the finger continuously moving accordingly, finally collecting 1306 as described at col. 32 and lines 33-64), and whether a positional relationship between the first object and the second object is within a predetermined range (see at least FIGS. 14A-C wherein the proximity of a first object 1402 to second object 1404 lends itself to selection and further describing threshold range of distance at col. 35 and lines 57-67 as disclosed therein); and 
set an operation setting of the first object as an operation setting of the second object in a case where the operations are performed continuously or in a case where the relationship is within the predetermined range (see at least FIGS. 13A-14C wherein both first and second and third objects are highlighted at col. 34, lines 18-27 and col. 32 lines 45-55)). 
However, Davidson does not explicitly disclose the objects are operable by a plurality of operators.
In the same field of endeavor, Whytock  discloses the objects are operable by a plurality of operators (see at least Whytock at FIG. 1 with users 122, 124 and 126 surrounding the device as described at least at [0016] and further at [0043])



Regarding claim 3, Davidson in view of Whytock discloses the information processing apparatus according to claim 1 (see above), wherein the relationship is determined to be within the range in a case where a distance between positions corresponding to the first object and the second object is equal to or smaller than a threshold (see at least Davidson at FIGS. 14A-14C describing the overlap of the subsequent object with the first object must be within a threshold in order for the subsequent object to be selected at col. 35 and lines 55-67).
 
Regarding claim 4, Davidson in view of Whytock discloses the information processing apparatus according to claim 1 (see above), wherein the relationship is determined to be within the range in a case where an absolute value of a difference between angles of the first object and the second object is equal to or smaller than a threshold (See at least Whytock disclosing determination of a predetermined range of first to second angle of within a predetermined range, which has an upper limit or threshold at [0043], noting contact with the object and determination of the object will indicate intention).  

5, Davidson in view of Whytock discloses the information processing apparatus according to claim 1 (see above), wherein the relationship is determined to be within the range in a case where types of the first object and the second object are of a same type (see at least Whytock disclosing and suggesting various factors can be used as an intention determining factor at [0044]-[0046] further illustrating multiple GUI elements 132-134 of one type and 114-117 of FIG. 1; it would be obvious to one of ordinary skill in the art that using the type of GUI could be used to determine intentional and non-intentional touch). 

Regarding claim 6, Davidson in view of Whytock discloses the information processing apparatus according to claim 1 (see above), wherein the first object and the second object are determined to be continuously operated in a case where a time interval between an end of an operation on the first object and a start of an operation on the second object is equal to or smaller than a threshold (see at least Whytock at [0052] describing a time determination with a threshold limit for determination of intentional contact). 

Regarding claim 7, Davidson in view of Whytock discloses the information processing apparatus according to claim 1 (see above), wherein the first object and the second object are determined to be continuously operated in a case where a distance between a position where an operation on the first object is ended and a position where an operation on the second object is started is equal to or smaller than a threshold (see at least Whytock describing distance between contacts at [0032] and further at [0050]-[0052]). 

Regarding claim 8, Davidson in view of Whytock discloses the information processing apparatus according to claim 1 (see above), the processor further configured to: display the predetermined range over the screen, during the operation on the first object (see at least Davidson at FIGS. 14A-14C further describing a defined border beyond the border of the object at least at col. 35, lines 57-67 and col. 36, lines 1-21). 

Regarding claim 9, Davidson in view of Whytock discloses the information processing apparatus according to claim 1 (see above), the processor further configured to: display, in a case where there are a plurality of first objects for which the operations are determined to be continuously performed or the relationships are determined to be within the predetermined range, the operation setting of each of the plurality of first objects (see Davidson at FIGS. 13A-C where the clustering motion and gesture gathers the object through one continuous movement and highlights the selected as disclosed at col. 32 and lines 33-66); and accept one of the displayed operation settings selected by one of the plurality of operators, and set the accepted operation setting as the operation setting of the second object (see Davidson at FIGS. 13A-C where the clustering motion and gesture gathers the objects through one continuous movement and highlights the selected objects, the final object 1306 would be understood by one of ordinary skill to be a second object as disclosed at col. 32 and lines 33-66, noting that Davidson discusses other settings at least at col. 35, lines 57-67 and col. 36 lines 1-21). 

Regarding claim 10, Davidson in view of Whytock discloses the information processing apparatus according to claim 1 (see above), the processor further configured to: set, in a case where there are a plurality of first objects for which the operations are determined to be continuously performed or the relationships are determined to be within the predetermined range, an operation setting between the operation settings of the plurality of first objects as the operation setting of the second object (see Davidson at FIGS. 13A-C where the clustering motion and gesture gathers the objects through one continuous movement and highlights the selected objects, the final object 1306 would be .   

Regarding claim 11, it is similar in scope to claim 1 above, the only difference being claim 11 is directed to a non-transitory computer-readable storage medium having stored a program for causing a computer to perform a process (see Davidson at least at col. 37, lines 25-34). Therefore, claim 11 is similarly analyzed and rejected. 

Regarding claim 13, it is similar in scope to claim 3 above; therefore, claim 13 is similarly analyzed and rejected as claim 3. 

Regarding claim 14, it is similar in scope to claim 4 above; therefore, claim 14 is similarly analyzed and rejected as claim 4. 

Regarding claim 15, it is similar in scope to claim 5 above; therefore, claim 15 is similarly analyzed and rejected as claim 5. 

Regarding claim 16, it is similar in scope to claim 6 above; therefore, claim 16 is similarly analyzed and rejected as claim 6. 

Regarding claim 17, it is similar in scope to claim 7 above; therefore, claim 17 is similarly analyzed and rejected as claim 7. 



Regarding claim 19, it is similar in scope to claim 9 above; therefore, claim 19 is similarly analyzed and rejected as claim 9.

Regarding claim 20, it is similar in scope to claim 10 above; therefore, claim 20 is similarly analyzed and rejected as claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623